Case 0:19-cv-62616-RKA Document 4 Entered on FLSD Docket 10/28/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-62616-CIV-ALTMAN

 UNITED STATES OF AMERICA,

        Plaintiff,
 v.

 1984 CESSNA 550 CITATION II JET
 AIRCRAFT, SERIAL NO. S550-0020,
 REGISTRATION NO. YV3325, in rem,

        Defendant.
                     ____________________        /

                                WARRANT OF ARREST IN REM
 TO:    HOMELAND SECURITY INVESTIGATIONS OR ANY OTHER AUTHORIZED
        FEDERAL LAW ENFORCEMENT OFFICER

        WHEREAS, on October 21, 2019, the United States of America filed a Verified Complaint

 for Forfeiture in Rem against the above-captioned defendant property (the “Defendant Aircraft”);

 and

        WHEREAS, according to the Verified Complaint, the Defendant Aircraft is not in the

 government’s possession, custody, or control, and is not subject to a judicial restraining order; and

        WHEREAS, Supplemental Rule G(3)(b)(ii) provides that “the court—on finding probable

 cause—must issue a warrant to arrest the property if it is not in the government’s possession,

 custody, or control and is not subject to a judicial restraining order.”

        NOW, THEREFORE, you are hereby commanded to take the Defendant Aircraft into

 your possession for safe custody. If the character or situation of the property is such that the taking

 of actual possession is impracticable, you shall execute this process by affixing a copy thereof to

 the property in a conspicuous place and by leaving a copy of the Complaint and process with the

 person having possession or his agent.
Case 0:19-cv-62616-RKA Document 4 Entered on FLSD Docket 10/28/2019 Page 2 of 2



        YOU ARE FURTHER commanded to cite and admonish the owner and/or possessor of

 the Defendant property and any person or firm known to claim any interest therein, to file, no later

 than 35 days from the date notice was sent, a Verified Claim in accordance with Rule G(5) of

 the Supplemental Rules for Certain Admiralty and Maritime Claims; to therewith or within twenty

 (20) days thereafter file an Answer or other responsive pleading to the Complaint, a copy of which

 Complaint you shall supply with this Warrant; to file the Claim and Answer or other responsive

 pleading with the Clerk of the Court, United States District Court, 400 North Miami Avenue,

 Miami, Florida 33128, and to send a copy of said Claim, Answer, or responsive pleading, to

 Adrienne Rosen, Assistant United States Attorney, 99 N.E. 4th Street, Miami, Florida 33132;

 the Claim must identify the specific property claimed, identify the claimant, state the claimant’s

 interest in the property, and be signed by the claimant under penalty of perjury, and that upon the

 failure of the owner, possessor or any party claiming an interest in the Defendant property to

 comply with Supplemental Rule G, the Defendant property may be forfeited to the United States

 by default and without further notice or hearing.

        AND YOU ARE FURTHER commanded to make due and prompt return of this Warrant

 to this Court upon its execution.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 24th day of October 2019.




                                                      __________________________________
                                                      ROY K. ALTMAN
                                                      UNITED STATES DISTRICT JUDGE

 cc:    counsel of record



                                                  2
